DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 6/7/21 in reply to the OA of 3/18/21. Claims 1, 4-6, 9, 12-14, 17, and 19 have been amended. Claims 2-3, 10-11, and 18 have been cancelled. Claims 21-24 have been newly added. Claims 1, 4-9, 12-17, and 19-24 are pending of which claims 1, 9 and 17 are independent.
Allowance and reasons for allowance
3. Claims 1, 9 and 17 are allowed and the other claims are allowed by virtue of their dependence on these independent claims.
4. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1, 9 and 17:
A method/apparatus/imaging system comprising:
generating a plurality of defects in a rectangular shape on the vertical plane by determining a width of the rectangular shape, determining a vertical distance of a center of the rectangular shape from a top surface of the scintillator, and determining a horizontal distance of the rectangular shape from the vertical side based on optimal values for a sensitivity and a spatial resolution of a photosensitive detector associated with the scintillator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Relevant prior art
5. Miyazaki et al. (US 2016/0073983) disclose a method/apparatus for altering paths of optical photons passing through a scintillator comprising a plurality of vertical sides by forming a reflective belt around the scintillator but fails to disclose the reflective is inside the scintillator or creating the portion of the reflective belt by generating a plurality of defects in a rectangular shape on the vertical plane by determining a width of the rectangular shape, determining a vertical distance of a center of the rectangular shape from a top surface of the scintillator, and determining a horizontal distance of the rectangular shape from the vertical side based on optimal values for a sensitivity and a spatial resolution of a photosensitive detector associated with the scintillator.
Lewellen et al. (CN102655813; machine translation provided with the 892 of 3/18/21) teaches a laser engraving process to produce point defects in the scintillation crystal to change the path of the light but fails to disclose generating a plurality of defects in a rectangular shape on the vertical plane by determining a width of the rectangular shape, determining a vertical distance of a center of the rectangular shape from a top surface of the scintillator, and determining a horizontal distance of the rectangular shape from the vertical side based on optimal values for a sensitivity and a spatial resolution of a photosensitive detector associated with the scintillator.
In the instant invention, a reflective belt inside the scintillator with a plurality of defects in a rectangular shape, improves sensitivity and spatial resolution of the photosensitive detector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884